ot

FILED

 

 

 

 

———_ENTERED a
UNITED STATES DISTRICT COURT
DEC 30 2019
DISTRICT OF NEVADA
“CLERKUS DIS
+S DISTRICT (>
UNITED STATES OF AMERICA, ) oe
)  2-04-cr-00420-JCM-RIJJ-1
Plaintiff, )
)
VS. )
)
KEVIN JAY JOHNSON )
)
Defendant. )

 

a

The matter before the court is to clarify the order of restitution previously entered as part

ORDER

of the Judgment in a Criminal Case (ECF#39), sentencing having been imposed on October 19,
2005. Upon further review of the restitution order in this matter, the specifics needed to
complete the order of restitution were not made a part of the Judgment. Therefore, good cause

appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: WELLS FARGO BANK

Amount of Restitution: $4,222.00

Name of Payee: NEVADA STATE BANK
Amount of Restitution: $3,917.38

Name of Payee: FIRST NATIONAL BANK NV
Amount of Restitution: $1,300.00
Total Amount of Restitution ordered: $9,439.38

Dated this — day of December, 2019.

xptus (Wha

Co DISTRICT JUDGE

 
